     Case 2:19-cv-00101-GJQ-MV ECF No. 6, PageID.73 Filed 08/08/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

ALLEN D. DANIEL,

                      Plaintiff,                     Case No. 2:19-cv-101
v.                                                   Honorable Gordon J. Quist
CELESTE HOFFMAN-PRUSI et al.,

                      Defendants.
____________________________/

                                          JUDGMENT

               In accordance with the order issued this date:

               IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated: August 8, 2019                                        /s/ Gordon J. Quist
                                                            GORDON J. QUIST
                                                      UNITED STATES DISTRICT JUDGE
